Name: Commission Regulation (EEC) No 1209/93 of 17 May 1993 fixing the agricultural conversion rates and other consequences of the monetary realignment of 13 May 1993
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy;  economic structure
 Date Published: nan

 18 . 5. 93 Official Journal of the European Communities No L 122/41 COMMISSION REGULATION (EEC) No 1209/93 of 17 May 1993 fixing the agricultural conversion rates and other consequences of the monetary realignment of 13 May 1993 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, advance must be adjusted if it differs by more than four points from the agricultural conversion rate in force at the moment of the operative event for the amount concerned ; whereas in such cases the agricultural conver ­ sion rate fixed in advance is to be adjusted to bring it closer to the rate in force until it reaches the level of a four-point gap with that rate ; whereas the rate by which the agricultural conversion rate fixed in advance is to be replaced must be specified,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Articles 1 (c), 3 (1 ) and 12 thereof, HAS ADOPTED THIS REGULATION : Article 1 The correcting factor as referred to in Article 1 (c) of Regulation (EEC) No 3813/92 is hereby fixed at 1 207 509 . Whereas the second indent of Article 1 (c) of Regulation (EEC) No 3813/92 provides that the correcting factor is to be altered whenever realignment takes place within the European monetary system, in line with the highest re ­ valuation of the central rate of the fixed currencies against the ecu ; whereas Articles 8 and 1 8 of Commission Regu ­ lation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (2) specify the detailed rules for calcula ­ tion and the entry into force of the correcting factor ; Article 2 The agricultural conversion rates are fixed in Annex I. Whereas the agricultural conversion rates have been laid down by Commission Regulation (EEC) No 1 141 /93 (  *) ; Article 3 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, as listed in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance. Whereas pursuant to Article 4 of Regulation (EEC) No 3813/92, in the event of a monetary realignment the agricultural conversion rate of a floating currency is to be adjusted where the monetary gap in relation to the repre ­ sentative market rate exceeds two points for the last reference period ; whereas, in such cases, the new agricul ­ tural conversion rate is fixed so as to reduce that mone ­ tary gap by half, without prejudice to a maximum of four points in bilateral gaps ; whereas as a consequence of the exchange rates recorded in accordance with Article 2 (3) of Regulation (EEC) No 1068/93 during the reference period from 14 to 17 May 1993, it is necessary to fix a new agricultural conversion rate for the Italian lire, the Spanish peseta and the Portuguese escudo ; Article 4 Regulation (EEC) No 1141 /93 is hereby repealed. Whereas pursuant to Article 15 (3) of Regulation (EEC) No 1068/93 without prejudice to paragraphs 1 and 2 of that Article, an agricultural conversion rate fixed in Article 5 (') OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 108, 1 . 5. 1993, p. 106. O OJ No L 115, 11 . 5. 1993, p. 20. This Regulation shall enter into force on 18 May 1993. However, Article 1 shall apply from 14 May 1993. No L 122/42 Official Journal of the European Communities 18 . 5. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 48,5563 Belgian and Luxembourg francs 8,97989 Danish kroner 2,35418 German marks 314,412 Greek drachmas 176,247 Spanish pesetas 7,89563 French francs 0,957268 Irish punt 2 195,05 Italian lire 2,65256 Dutch guilders 222,758 Portuguese escudos 0,964017 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 46,6888 Belgian and ECU 1 = 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,63451 Danish kroner 9,35405 Danish kroner 2,26363 German marks 2,45227 German marks 302,319 Greek drachmas 327,513 Greek drachmas 169,468 Spanish pesetas 183,591 Spanish pesetas 7,59195 French francs 8,22461 French francs 0,920450 Irish punt 0,997154 Irish punt 2 110,63 Italian lire 2 286,51 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 214,190 Portuguese escudos 232,040 Portuguese escudos 0,926939 Pound sterling 1,00418 Pound sterling